IN THE UNITED STATES COURT OF APPEALS

                           FOR THE FIFTH CIRCUIT
                              _______________

                                 No. 95-30383
                              Summary Calendar
                               _______________



                 YORKSHIRE INSURANCE CO. LTD., et al.,

                                                       Plaintiff-Appellee,


                                    VERSUS

                         WEATHERFORD U.S., INC.,

                                                       Defendant-Appellant.


                        _________________________

             Appeal from the United States District Court
                 for the Eastern District of Louisiana
                              (94 CV 3922)
                       _________________________

                             December 27, 1995

Before KING, GARWOOD, and SMITH, Circuit Judges.

JERRY E. SMITH, Circuit Judge:*


      Weatherford U.S., Inc. (“Weatherford”), appeals both a summary

judgment in favor of Yorkshire Insurance Co. (“Yorkshire”) and the

denial of its motion for relief from judgment.             Finding no error,

we affirm.




      *
        Local Rule 47.5.1 provides: "The publication of opinions that have no
precedential value and merely decide particular cases on the basis of well-
settled principles of law imposes needless expense on the public and burdens on
the legal profession." Pursuant to that rule, the court has determined that this
opinion should not be published.
                                   I.

     This litigation arises from a serious injury suffered by

Raymond Gaspard, who was working on an offshore supply vessel when

a cable on a crane broke, causing an accident that cost him both of

his legs.     Gaspard has filed suit against a number of parties,

including Weatherford.

     Weatherford's only involvement with the crane was a service

call by Henry Davis, a crane mechanic in its employ.             Two months

prior to the accident, Davis performed two operations on the crane:

a static load test and a routine inspection.          He had received no

formalized training in performing these operations.         He had only a

tenth-grade education and obtained his knowledge through hands-on

experience.

     Yorkshire is Weatherford's insurer.        Under the terms of the

policy, Yorkshire is not obligated to provide coverage for errors

of a professional nature, including those stemming from inspection:

     [T]his policy shall not apply to . . .

     Any negligence, error or omission, malpractice or mistake
     of a professional nature committed or alleged to have
     been committed by or on behalf of the insured in the
     conduct of any of the insured's business activities.
     Professional services includes but is not limited to the
     preparation or approval of maps, plans, opinions,
     reports, surveys, designs or specification and supervi-
     sory, inspection, engineering, or data processing
     services.

(Emphasis added.)

     After Gaspard filed suit, Yorkshire initiated this action,

seeking   declaratory   judgment   that   it   had   no   duty   to   defend

Weatherford.   The district court found that Davis's inspection and


                                   2
testing of the crane was an "inspection," excluded from coverage by

the insurance contract as a type of "professional service."            The

court granted summary judgment for Yorkshire.           Weatherford then

filed a motion for relief from judgment, which the court denied.



                                    II.

       Weatherford raises four issues on appeal regarding summary

judgment.     First, it contends that the court erroneously found

Davis's inspection to be a "professional service" excluded from

coverage by the insurance contract.          Second, Weatherford argues

that   even   if   the   contract   does   exclude   Davis's   inspection,

Yorkshire still has a duty to defend because Gaspard's complaint

alleged that Weatherford was liable for reasons other than Davis's

inspection.    Third, Weatherford maintains that the district court

improperly made findings of fact when granting summary judgment.

Finally, Weatherford alleges that the district court should have

applied Texas rather than Louisiana law.



                                     A.

       In claiming that the contract's exclusion of "professional

services" does not include Davis's inspection, Weatherford notes

that we look to the intent of the parties to interpret contracts.

It then cites to several cases in which courts have defined

professional services to exclude the sort of inspection performed




                                     3
by Davis.1

      Weatherford's argument, however, ignores the fact that the

insurance    contract    before    us   explicitly   defines    "professional

services" to include "inspections."             The best evidence of the

parties' intent is the language of the contract.                     When that

language is unambiguous, we need look no further.2                 Nor do the

cases Weatherford cites support its conclusion, for in none of

those   cases   did   the   contract    explicitly     define   "professional

services."      We therefore conclude that Davis's inspection was a

"professional service" explicitly excluded from coverage.

      Weatherford also calls our attention to a pending lawsuit, the

Pass case, in which the plaintiff has made similar allegations

against Weatherford.        In Pass, however, Yorkshire has apparently

assumed a duty to defend.         Weatherford maintains that Yorkshire's

conduct with respect to Pass demonstrates the parties' intent with

respect to the insurance contract.            The parties' intent is best



      1
        See Hurst-Rosche Eng’rs v. Commercial Union Ins. Co., 51 F.3d 1336, 1343
(7th Cir. 1995) (observing that professional services involve “specialized
knowledge, labor or skill, and [are] predominantly mental or intellectual as
opposed to physical or manual”); Gulf Ins. Co. v. Gold Cross Ambulance Serv.,
327 F. Supp. 149, 152 (W.D. Okla. 1971) (defining professional services to mean
“work requiring knowledge of an advanced type in a field of learning or science
customarily acquired by a prolonged course of study of specialized intellectual
instruction as distinguished from training in the performance of routine, manual
or physical processes”); Ætna Fire Underwriters Ins. Co. v. Southwestern Eng’g
Co., 626 S.W. 2d 99, 101 (Tex. App.SSBeaumont 1981, writ ref’d n.r.e.) (defining
the “practice of professional engineering” to mean “any service or creative work,
. . . the performance of which requires engineering education, training and
experience in the application of special knowledge of the mathematical, physical,
or engineering sciences to such services or creative work”) (quoting TEX. REV.
CIV. STAT. ANN. art. 3271a, § 2(4) (1968)).
      2
        See Esplanade Oil & Gas Co. v. Templeton Energy Income Corp., 889 F.2d
621, 623 (5th Cir. 1989) ("When the words of the contract are clear and
unambiguous and lead to no absurd consequences, no further inquiry may be made
into the parties' intent."); Andrus v. Police Jury of Parish of Lafayette, 270
So. 2d 280 (La. App. 3d Cir. 1972) ("Clear and unambiguous policy provisions are
to be enforced as written.").

                                        4
reflected, however, in the explicit definition of "professional

services" contained in the contract.3



                                       B.

         Weatherford also argues that Yorkshire has a duty to defend

because Weatherford is potentially liable to Gaspard for reasons

other than Davis's negligence in inspecting the crane.               Davis also

performed a static load test on the crane.                Weatherford contends

that this test was not an "inspection" and hence was not excluded

as   a    "professional   service."         Weatherford    also   asserts   that

Gaspard's complaint contains a generalized allegation of negligence

that triggers Yorkshire's duty to defend.

         We find no merit in Weatherford's argument that the static

load test was not an inspection.              The term “inspection” is not

defined in the contract, so we assume that it retains its common

meaning.4      We believe that "inspection," reasonably understood,

incorporates testing, at least the sort of testing Davis performed.

See WEBSTER'S NINTH NEW COLLEGIATE DICTIONARY (1983) (defining "inspec-

tion" as "a checking or testing of an individual against estab-

lished standards") (emphasis added).



    3
      To the extent that Weatherford is attempting to make an estoppel argument,
we agree with the district court that Weatherford has not presented any elements
of such a claim.
     4
       See LA. CIV. CODE ANN. art. 2047 (West 1987) ("The words of a contract must
be given their generally prevailing meaning."); Louisiana Ins. Guar. Ass'n v.
Interstate Fire & Casualty Co., 630 So. 2d 759, 763 (La. 1994) (opining that
"intent is to be determined in accordance with the general, ordinary, plain and
popular meaning of the words used in the policy"); Breland v. Schilling, 550
So. 2d 609, 610 (La. 1989) (stating that "words used in an insurance contract
will be given their commonly prevailing meaning").

                                        5
       Weatherford contends that Yorkshire also has a duty to defend

stemming       from   Gaspard's    generalized    allegation      of   negligence

against Weatherford.          Gaspard alleges that Weatherford is liable

for "[a]ll fault and negligence contemplated by La. Civil Code Art.

2315 and all fault and negligence discovered prior to trial or

proven at trial."5        Weatherford argues that Yorkshire has a duty to

defend Weatherford against this generalized allegation of negli-

gence.

       We disagree.       It is well-established that in determining an

insurer's duty to defend, "[o]nly the factual allegations of the

pleadings are considered."          Complaint of Stone Petroleum, 961 F.2d

90 (5th Cir. 1992).6 The only factual allegations Gaspard made

against      Weatherford    are   that   Weatherford    acted     improperly   in

conducting its inspection and testing of the crane.

       As a legal matter, Weatherford may be liable for general

negligence in its inspection of the crane, for ignoring a duty to

warn       (irrespective     of   whether    that    duty    is    inherent    in

Weatherford's contract to inspect the crane), or for a number of

other reasons.        As a factual matter, however, all of Weatherford's

       5
           Gaspard also made three specific allegations of negligence:

       a.      Improper and negligent inspection of the crane and anti-two
               block system;

       b.    Failing to detect and/or discover problems in the anti-two
       block system;
       c.    Failing to properly test and/or inspect the crane and anti-two
       block system . . . .
       6
       See also Jensen v. Snellings, 841 F.2d 600, 612 (5th Cir. 1988) ("It is
only the factual allegations which are considered, however; statements of
conclusions in the complaint that are unsupported by factual allegations will not
trigger a duty to defend.").

                                         6
liability must stem from its inspection and testing of the crane,

as it had no other contact with the crane or Gaspard.                           Thus,

Gaspard's generalized allegation of negligence does not create a

duty to defend.



                                           C.

      Weatherford contends that the district court improperly made

findings    of     fact   by        concluding    that    Davis's    services    were

professional, that the testing he performed was an inspection, and

that any duty Weatherford had to warn Gaspard was inherent in its

contract to inspect the crane.             These contentions do no more than

cast the arguments we have already addressed in a different guise.

We therefore reject them.



                                           D.

      Weatherford     also      takes     issue    with    the   district   court's

conclusion that Louisiana law governs this case.                     Weatherford's

brief, however, apparently concedes that whether we apply Texas or

Louisiana    law    makes      no    difference    with    respect   to   the   above

issues.7    We therefore do not reach this question.



                                          III.


      7
        In its brief, Weatherford states that "[t]he district court concluded
. . . that there was no difference between the insurance laws of the two states
[Louisiana and Texas]. The district court was . . . premature to decide this
issue if the principles were the same in both states. The court should simply
have limited its holding to a conclusion that the general principles involved
were widely accepted and it made no difference which law was applied to the
issues before the court." (Emphasis added.)

                                            7
     Weatherford contends that the district court improperly denied

its motion for relief of judgment pursuant to FED. R. CIV. P. 60(b).

We review an order denying such a motion for abuse of discretion.

Vela v. Western Elec. Co., 709 F.2d 375, 376 (5th Cir. 1983)

(stating that "we reverse only if the district judge has plainly

abused discretion"); Phillips v. Insurance Co. of N. Am., 633 F.2d

1165, 1167 (5th Cir. Unit B Jan. 1981) (noting that "our review is

limited to whether the district court abused its discretion in

denying the Rule 60 motion").

     We conclude that the district court's reasons for denying the

rule 60 motion were legitimate and not an abuse of discretion.

Weatherford sought relief from judgment on the ground that the

lawsuit had proceeded to summary judgment so quickly as to impair

its ability to obtain evidence and defend the case.     The district

court rejected Weatherford's argument because Weatherford made no

attempt, before summary judgment, to obtain additional time in

which to gather evidence and prepare a defense:

     At no time did Weatherford move for a continuance of the
     motion for summary judgment. The record indicates that
     the court freely granted continuances on a separate
     motion for summary judgment in this proceeding. Nor did
     Weatherford indicate in its opposition that summary
     judgment was premature because of inadequate discovery.


On appeal, Weatherford offers no explanation for its failure to

request a continuance or to delay summary judgment.      See FED. R.

CIV. P. 56(f).   We thus find no abuse of discretion.

     AFFIRMED.




                                 8